   8:20-cr-00318-RFR-SMB Doc # 16 Filed: 12/11/20 Page 1 of 1 - Page ID # 31




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     8:20CR318

       vs.
                                                                        ORDER
DUSTIN M. FRANK,

                       Defendant.


       This matter is before the court on Defendant's Unopposed Motion to Extend Filing
Deadline for Pretrial Motions [15]. For good cause shown, I find that the motion should be
granted. Defendant will be given an approximate 60-day extension. Pretrial Motions shall be
filed by February 26, 2021.
       IT IS ORDERED:
       1.      Defendant's Unopposed Motion to Extend Filing Deadline for Pretrial Motions
[15] is granted. Pretrial motions shall be filed on or before February 26, 2021.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result
of the granting of the motion, i.e., the time between December 23, 2020 and February 26, 2021,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).

       Dated this 11th day of December, 2020.

                                                     BY THE COURT:

                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
